MAKSYM, Senior Judge
(dissenting):
I dissent. Notwithstanding a renewed view of this matter en banc, I cannot bring myself to join my colleagues as I remain firmly convinced by this record that the trial judge was in no position to accept pleas of any kind in this matter prior to a board being convened under RULE FOR COURTS-MARTIAL 706, MANUAL FOR COURTS-MARTIAL, UNITED STATES (2008 ed.) and a certification of competence and mental responsibility having been tendered to the court below.
The facts, to the degree that they are cultivated within the record, are most troubling. The appellant was suffering from brain seizures, a personality disorder of some magnitude, depression, and post-traumatic stress disorder (PTSD), the severity and genesis of which also lacks explanation. Record at 94; Defense Exhibit L. These disorders commanded the attention of a mental health specialist who had prescribed the antidepressant Zoloft and two additional medications not identified within the record. Record at 95; Defense Exhibit L. The appellant rather than any medical authority terminated the use of one or more of these medications sometime prior to the commission of the offenses at bar. Record at 95. Moreover, before us lays a record in which the appellant asserts, without rejoinder from the United States, that his command would not visit him whilst in confinement — in stark contravention of regulation and would not facilitate his acquisition of permissible financial means so as to make contact with his dying mother while confined. Affidavit of Appellant of 11 Jan 2011; Affidavit of Captain S. Russell Shinn of 6 Jan 2011. With those facts as a backdrop, we engage the merits of the litigation.
For reasons not made clear within the record before us, the trial judge did not seek evaluation of the appellant by a board convened under R.C.M. 706. Rather, he deferred to the detailed defense counsel for an informal evaluation of the appellant’s state of mind. Record at 97-99. The record clearly betrays that the military judge was aware that the appellant had been or was being treated for PTSD, depression, and an unspecified personality disorder along with seizures, but he failed to garner additional facts as to the cause or severity of same, or the efficacy of the prescribed and sometimes-not-taken medications, through the review of appellant’s medical record or the calling of his medical providers. Id. at 94-95.
There is no question that the trial judge recognized that the issues of mental competency and mental responsibility had at least been raised by the commentary of the appellant during the providence inquiry. Indeed, it was the military judge, not the detailed defense counsel, who raised the issues of competency and mental responsibility after the appellant had offered an outline of his past mental health related difficulties. Id. at 97. However, rather than pursuing the matter via extra-record materials, such as the appellant’s medical record or through the taking of testimony, the judge’s concern was seemingly satiated by the endorsement of detailed defense counsel who stated the following:
*638Sir, Private Caldwell and I have known each other for quite some time and through my interactions with him, well, I think that he was in a very depressed state at the time of the incident. Through our conversations, I believe that he knew what he was doing and that point, and he knew that what he was doing was wrong. And also that at present he has the ability to understand our conversations and to adequately defend himself, sir.
Id. at 97. The. appellant then attempted to bolster his counsel’s endorsement by immediately adding the following:
Sir, it wasn’t to the fact that I didn’t know what was going on. It was just that over the time, while in the unit there were a lot of situations that had arised that I felt were kind of hard to deal with at the time. But it wasn’t that I went temporarily insane or anything of that nature. I just was putting on a show for everyone just making it seem like I was okay, but there was only those few people that I would let know that, okay, there really is something wrong. There was something bad. But they didn’t know how to — how to really treat it. And then whenever they actually did get really worried, I would make them feel as if no, no, it’s okay, it’s okay. And then it was just over the year from being stabbed by the ex-fiancee, then great grandmother passed, my grandma passed and my friend passed and all the other things at the unit as far as some trouble, some not trouble, just too many things at that point in time, and I just felt that I made a conscious decision at that time that I did not want to live at that time. And it was an attempt to try to kill myself, but it wasn’t just temporary insanity, sir.
Id. at 97-98 (emphasis added). Rather than delve further into the factual basis behind the appellant’s comments related to his mental health, the military judge simply articulated the following policy:
[Tjhis court is not a court that immediately upon hearing anything to do with some sort of mental problem stops the proceedings — I am just putting this for the record — and indicates everyone has to have a 706 hearing. I don’t believe that that’s required, and I don’t believe it’s necessary. But it is necessary that I understand and that I believe that you were not suffering from some sort of mental disease or defect at the time, that you understood the nature and course of your action, and that you were committing a wrongful or illegal act, and that you explain that to me. And then, of course, that you can participate in your defense here in trial. And I think Captain Shinn spoke to all those issues. You heard him speak that.
Id. at 98-99.
Detailed defense counsel should request, and a military judge should order, even in the absence of such a request, a hearing pursuant to R.C.M. 706 if it appears “that there is reason to believe that the accused lacked mental responsibility for any offense charged or lacks capacity to stand trial .... ” R.C.M. 706(a). While trial defense counsel offered assurances that he personally believed that the appellant was competent and responsible, the appellant’s statements that he was fooling people into thinking his problems were not that significant can only cause one to wonder whether counsel — and the military judge — were just two of the people for whom he was “just was putting on a show ... just making it seem like I was okay.” Accordingly, I would hold that where a military judge identified the diagnoses of PTSD (the nature and effect of which are not described by any evidence), an unspecified personality disorder, seizure activity, the proscription of an anti-depressant and two other unidentified mental health related medications, along with an actual suicide attempt, there exists no possible alternative other than to order a hearing pursuant to R.C.M. 706. See United States v. Zaruba, No. 201000382, 2011 WL 696865, at *3 n. 5, 2011 CCA LEXIS 27, at *9 n. 5, unpublished op. (N.M.Ct.Crim.App. 28 Feb. 2011) (setting aside a guilty plea conviction where “[tjhere was no evidence to suggest that the military judge was aware of the existence of any Rule for Courb-Martial 706 board report” and the military judge failed to conduct an adequate providence inquiry after learning that the accused may have suffered from PTSD and bi-polar disorder).
*639In the absence of some evidence or testimony to clarify the nature and effect of the appellant’s multiple psychiatric/ psychological maladies, and the medication prescribed for them, I cannot have confidence that the appellant could providently plead to any offense, let alone the self-injury and larceny offenses which stand dependent upon the formulation of specific intent. I am of the opinion that the trial judge could not accept the appellant’s pleas because there existed a substantial basis to question them. I therefore cannot affirm any conviction in this matter. I would remand the matter for a hearing pursuant to R.C.M. 706 and dispose of the matter dependent upon a report from that hearing. I respectfully dissent.